Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bernardin et al. (4,884,684; hereinafter Bernardin).  Bernardin discloses a package body (10) for vials comprising a packaging box (26) which is inherently capable to store a plurality of ceramic separation membranes in parallel in a width direction and a height direction, and a plurality of partition packs (40A-C or a single thick pad (column 5, lines 22-30); Fig. 7) with each of the partition packs has a thickness equal to or larger than a thickness of each of the vials, and a plurality of storing parts (46A-F) with intervals therebetween in the width direction which are through holes, and the packaging box stores at least two kinds of the partition packs (Fig. 7) .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernardin in view of Langton et al. (2016/0058182; hereinafter Langton).
As to claim 2, Bernardin discloses the package body as above having most of the limitations of the claims except for assuming the number of storing parts of partition pack A placed at a bottom of the packaging box is (n), the number of storing parts of partition pack B placed on partition pack A is (n-1).  Langton teaches a package body (Figs. 1-2) comprising a packaging box (8), and a plurality of partition packs (6, 1, 3) with each of the partition packs having a plurality of storing parts for holding cylinders (2) and assuming the number of storing parts of partition pack A (6) placed at a bottom of the packaging box is (n), the number of storing parts of partition pack B (1) placed on partition pack A is (n-1).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of 
As to claims 3-4, and 7, see Fig. 1 of Langton.
As to claim 5, Bernardin further discloses each of the vials/ceramic separation membranes is a cylindrical member having a diameter of D (Fig. 7), and each of the intervals between the plurality of storing parts arranged substantially parallel to the width direction is greater than D instead of D/2 or more and D or less as claimed.  Langton further teaches each of the cylinders (2) having a diameter of D, and each of the intervals between the plurality of storing parts arranged substantially parallel to the width direction is D/2 or more and D or less (Fig. 1).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Langton to modify the package body of Bernardin so each of the partition pack is constructed with each of the intervals between the plurality of storing parts arranged substantially parallel to the width direction is D/2 or more and D or less instead of greater than D to reduce the cost of manufacture by reducing the size of the packaging box and the plurality of partition packs.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernardin in view of The Related Prior Art in the background art of the instant patent application (hereinafter The Related Prior Art).  Bernardin discloses the package body as in claim 1 above having most of the claimed limitations includes the plurality of vials arranged adjacent in the width direction and the height direction to avoid contact with each other except for a plurality of ceramic .

Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 6 above, and further in view of Langton et al. (2016/0058182; hereinafter Langton).
As to claim 8, Bernardin discloses the package body as modified above having most of the limitations of the claims except for assuming the number of storing parts of partition pack A placed at a bottom of the packaging box is (n), the number of storing parts of partition pack B placed on partition pack A is (n-1).  Langton teaches a package body (Figs. 1-2) comprising a packaging box (8), and a plurality of partition packs (6, 1, 3) with each of the partition packs having a plurality of storing parts for holding cylinders (2) and assuming the number of storing parts of partition pack A (6) placed at a bottom of the packaging box is (n), the number of storing parts of partition pack B (1) placed on partition pack A is (n-1).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Langton to modify the package body of Bernardin as modified so the packaging box is constructed with the number of storing parts of partition pack A placed at a bottom of the packaging box is (n), the number of storing parts of partition pack B placed on partition pack A is (n-1) to provide a stable package body.
As to claims 9-10, and 12, see Fig. 1 of Langton.
As to claim 11, Bernardin further discloses each of the vials is a cylindrical member having a diameter of D (Fig. 7), and each of the intervals between the plurality of storing parts arranged substantially parallel to the width direction is greater than D instead of D/2 or more and D or less as claimed.  Langton further teaches each of the cylinders (2) having a diameter of D, and each of the intervals between the plurality of storing parts arranged substantially parallel to the width direction is D/2 or more and D or less (Fig. 1).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Langton to modify the package body of Bernardin as modified so each of the partition pack is constructed with each of the intervals between the plurality of storing parts arranged substantially parallel to the width direction is D/2 or more and D or less instead of greater than D to reduce the cost of manufacture by reducing the size of the packaging box and the plurality of partition packs.








	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/LUAN K BUI/
Primary Examiner, Art Unit 3736